                Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                          Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                  Fax: 718-740-2000
Employment and Labor Lawyer                                           Web: www.abdulhassan.com

                                         February 11, 2021

Via ECF

Hon. Roanne L. Mann, USMJ
United States District Court, EDNY
225 Cadman Plaza, East
Brooklyn, NY 11201

                       Re: Hussain v. Queens Convenience Store Inc. et al
                           Case No. 20-CV-01035 (LDH)(RLM)
                           Notice of Settlement and Request for Adjournment

Dear Magistrate-Judge Mann:

        My firm represents plaintiff in the above-referenced action, and I respectfully write to
notify the Court that the parties have reached a tentative settlement of this action. We are in the
process of exchanging settlement papers and intend to file any necessary papers with the Court
shortly. In light of the settlement, we kindly request an adjournment sine die of all upcoming
appearances and deadlines, including the February 11, 2021 deadline for the parties to submit a
case management plan.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff




                                                  1
